Exhibit 2.1 EXECUTION COPY STOCK PURCHASE AGREEMENT between Lithia Motors, Inc. and DCH Auto Group (USA) Limited, dated as of June14, 2014 TABLE OF CONTENTS Page SECTION 1 PURCHASE AND SALE 2 Purchase and Sale 2 Purchase Price 2 Closing 5 SECTION 2 REPRESENTATIONS AND WARRANTIES OF SELLER 5 Organization and Authority of Seller 6 Organization, Authority and Qualification of the Company 6 Capitalization 6 Subsidiaries 7 No Conflicts; Consents 8 Financial Statements 8 Undisclosed Liabilities 9 Absence of Certain Changes, Events and Conditions 10 Material Contracts 11 Title to Assets; Real Property 13 Intellectual Property 15 Inventory 16 Accounts Receivable 16 Customers, Manufacturers and Suppliers 17 Insurance 18 Legal Proceedings; Governmental Orders 19 Compliance with Laws; Permits 19 Environmental Matters 20 Employee Benefit Matters 21 Employment Matters 25 Taxes 26 Books and Records 29 Brokers 29 Product Warranties and Service and Maintenance Programs 29 Rights of First Refusal 30 No Other Representations and Warranties 30 SECTION 3 REPRESENTATIONS AND WARRANTIES OF BUYER 30 Organization and Authority of Buyer 30 Buyer Shares 31 No Conflicts; Consents 31 Buyer SEC Reports; Financial Statements 32 i TABLE OF CONTENTS (continued) Page Absence of Certain Changes, Events and Conditions 32 Investment Purpose 32 Brokers 32 Financing 33 Legal Proceedings 33 No Other Representations and Warranties 33 SECTION 4 COVENANTS OF SELLER 33 Conduct of Business Prior to the Closing 33 Access to Information 37 No Solicitation of Other Bids 37 Notice of Certain Events 38 Resignations 39 Confidentiality 39 Non-Competition; Non-Solicitation 39 Governmental Approvals and Consents 41 [Reserved] 43 Books and Records 43 Closing Conditions 43 Public Announcements 43 Cooperation with Financing 44 Real Property Spreadsheet 44 Further Assurances 44 Other Matters 44 SECTION 5 COVENANTS OF BUYER 44 Financing 44 Governmental Approvals and Consents 45 Closing Conditions 46 Public Announcements 47 Manufacturer Consent 47 Books and Records 47 Further Assurances 48 SECTION 6 CONDITIONS TO CLOSING 48 Conditions to Obligations of Buyer 48 Conditions to Obligations of Seller 51 ii TABLE OF CONTENTS (continued) Page SECTION 7 TAX MATTERS 53 Tax Covenants 53 Termination of Existing Tax Sharing Agreements 53 Tax Indemnification 54 Straddle Period 54 Contests 54 Cooperation and Exchange of Information 55 Tax Treatment of Indemnification Payments 55 Survival 55 Overlap 55 SECTION 8 INDEMNIFICATION AND ESCROW 55 Survival 55 Indemnification by Seller 56 Indemnification by Buyer 57 Certain Limitations 57 Indemnification Procedures 58 Payments 60 Tax Treatment of Indemnification Payments 61 Duty to Mitigate 61 Exclusive Remedies 61 SECTION 9 TERMINATION 62 Termination 62 Effect of Termination 63 SECTION 10 MISCELLANEOUS 63 Expenses 63 Notices 63 Interpretation 64 Headings 64 Severability 64 Entire Agreement 65 Successors and Assigns 65 No Third-Party Beneficiaries 65 Amendment and Modification; Waiver 65 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial 65 iii TABLE OF CONTENTS (continued) Page Specific Performance 66 Liquidated Damages 66 Disclosure Schedules 67 Resolution of Disputes Regarding Initial Acquisition Balance Sheet or Closing Statement (Including Final Acquisition Balance Sheet) 67 Withholding Tax 68 Tax Treatment of Payments and Adjustments 68 Counterparts 68 iv STOCK PURCHASE AGREEMENT Dated: June14, 2014 Between: Lithia Motors, Inc., an Oregon corporation 150 N. Bartlett Medford, Oregon 97501 Facsimile: 541.770.7172 Attn: Bryan B. DeBoer “Buyer” And: DCH Auto Group (USA) Limited, a British Virgin Islands corporation Omar Hodge Building, 2nd Floor Wickham’s Cay, Road Town, Tortola, British Virgin Islands Facsimile: 732-727-8373 Attn: Mr.Shau-wai Lam “Seller” Terms used in this Stock Purchase Agreement (“ Agreement ”) are defined where they are first used or in Appendix I . A.DCH Auto Group (USA) Inc., a Delaware corporation (the “
